Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 10, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  150102                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ____________________________________                                                                    David F. Viviano,
                                                                                                                      Justices

                                                                    SC: 150102
  In re EDWARDS, Minors.                                            COA: 320313
                                                                    Ingham CC Family Division:
                                                                    12-001627-NA; 12-001628-NA;
  ____________________________________/                             12-001629-NA

        On order of the Court, the application for leave to appeal the August 21, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 10, 2014
           h1007
                                                                               Clerk